         Case 2:17-cv-02547-DDC-TJJ Document 124 Filed 12/14/18 Page 1 of 4



                                       district court United States
                                                  For The
                                            District Of Kansas                    FILE:~·.

                                                                                      DEC 14 2018
KENDRA ROSS
                                                                                 TIMOTHY M. OBt'\idJ (_,: ;'·
Ward of the Court                                                               By:     Ct± ________ L'<";   CJ')




Attorney's Elizabeth A. Hutson
and Gillian Chadwick
wards Guardian
plaintiff
                                                                      CASE 17-2547-DDC-TJJ

vs                                                                    Related Case in the district court of
                                                                      the United States for the western
                                                                      district of Missouri Western Division
Royall, jenkins et, al                                                Case No. 4:18-mc-9025-HFS

Ephraim, woods, Jr., et, al
Griegory-L, moten,
Marvin L, mcintosh,
and Dana-M, peach
John and Jane doe's
As Real Party of interest
We The People


                               REQtJEST FOR IN CAMERA HEARING
                              SHOW CAUSE TO DISMISS ALL ACTION
                         FED. R. CIV. P. RULE 60 FRAUD UPON THE COURT


       We The People, Ephraim, woods, Jr., Griegory-L, moten, Marvin-L, mcintosh, and Dana-M,

peach (HEREAFTER We The People) , from Royall, jenkins case and being a real party of interest as;

We are being targeted and damaged by Attorney's Elizabeth A. Hutson, Gillian Chadwick and their

ward/client Kendra Ross· SHOW CAUSE TO DISMISS ALL ACTION FED. R. CIV. P. RULE 60

FRAUD UPON THE COURT to this filing on the grounds of fraud upon the Court by Misuse of

federal statues in order to gain unjust enrichnient by fraud and deception practices and misuse of

undue influence.

       This case is base on misrepresentation of fact, definition of codes, willful breach of ethic in

order to harm and damage other parties liberty and right to religious beliefs and to harm the economics
             Case 2:17-cv-02547-DDC-TJJ Document 124 Filed 12/14/18 Page 2 of 4



 of others and to deprived the right to work laws. (1947 federal Taft-Hartley Act. )

                                                  KANSAS

                           CHAPTER 44. - LABOR AND INDUSTRIES
                      ARTICLE 8. - EMPLOYEE AND EMPLOYER RELATIONS
                                 RIGHT TO WORK AMENDMENT

 Kan. Const. art. 15, § 12

§ 12. Membership or non-membership in labor organizations. No person shall be denied the
opportunity to obtain or retain employment because of membership or non-membership in any labor
organization, nor shall the state or any subdivision thereof, or any individual, corporation, or any kind
of association enter into any agreement, written or oral, which excludes any person from employment
or continuation of employment because of membership or non-membership in any labor organization.
(Adopted November 4, 1958.)

                                          Kan. Stat. Ann. § 44-831

                                    RIGHT TO WORK AMENDMENT

§ 44-831. Violations of right to work amendment; civil action for damages; attorneys' fees as costs,
exception; limitation of actions. Any person who is aggrieved by any violation of the provisions of
section 12 of article 15 of the constitution of the state of Kansas shall have a cause of action against the
person committing such violation for the actual damages sustained by the aggrieved person. In any
such action, if the prevailing party recovers damages, the court shall award reasonable attorneys' fees to
the prevailing party, to be taxed as part of the costs of such action, except that when a tender has been
made by the adverse party prior to the trial of such action on its merits, and the amount recovered is not
in excess of such tender, no such costs shall be allowed.

Any action authorized by this section shall be commenced within one year after the cause of action
shall have accrued. (Enacted 1975.)

            Whereas it's the intent of We The People to show this Court and your Honor that no such

violation has occurred and grounds for dismissal is just and right and requires Remedy on behalf of

Royall, jenkins and all others.
      /<3        Jr ~r.??2 .
            U,L//U           /OJ/!4 /c;;tJ/ 8
~woods, Jr., et, a
 ~·               r




2111 N. 10th Street
Kansas City, KS [66104]

Griegory-L, moten
8609 Georgia Ave.
Kansas City, KS near [66109]
         Case 2:17-cv-02547-DDC-TJJ Document 124 Filed 12/14/18 Page 3 of 4



Marvin-L, mcintosh
8620 Swartz Road
Kansas City, KS near [66111]

Dana-M, peach
625 McCollough Circle
Baltimore, MD near [21201]




            '
          Case 2:17-cv-02547-DDC-TJJ Document 124 Filed 12/14/18 Page 4 of 4



                                      CERTIFICATE OF SERVICE


We The People from the Royall, jenkiRs case file this SHOW CAUSE TO DISMISS ALL ACTION

FED. R. CIV. P. RULE 60 FRAUD UPON THE COURT in the year of2018 in this month of

December on this 14th day into the district court clerk of court officer to be filed. •


cc


     We hereby certify that we have mailed a copy of this SHOW CAUSE TO DISMISS ALL ACTION
                        FED. R. CIV. P. RULE 60 FRAUD UPON THE COURT to:


                                       MCGUIREWOODS LLP                                   •
                               Elizabeth A. Hutson (D.C. Bar No. 27361)
                                     2001 K Street NW, Suite 400
                                        Washington, DC 20006


                                         Gillian Chadwick
                                       Washburn Law Clinic
                                  Washburn University School of Law
                                        1700 SW College Ave
                                       Topeka, Kansas 66621




                                                                 ~d~:y;
                                                                     2111 N. 101h Street
                                                                     Kansas City, KS [66104]

                                                                     Griegory-L, moten
                                                                     8609 Georgia Ave.
                                                                     Kansas City, KS near [66109]

                                                                     Marvin-L, mcintosh
                                                                     8620 Swartz Road
                                                                     Kansas City, KS near [66111]

                                                                     Dana-M, peach
                                                                     625 McCollough Circle
                                                                     Baltimore, MD near [21201]
